DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 171, 172, 174-186 and 188-195 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,342,762 (‘762).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘762 patent discloses a dosage form for oral transmucosal administration to a subject, comprising: from about 0.25 micrograms to about 200 micrograms sufentanil, wherein said dosage form is bioadhesive and has a volume of less than 30 microliters or a mass of less than 30 mg wherein after administration of the dosage form to the subject, the dosage form provides a Tmax with a coefficient of variation less than 40%, wherein said Tmax is from about 19.8 minutes to about 60 minutes.
Thus, it would have been obvious for one of ordinary skills in the art to obtain the claimed invention given the claims of the ‘762 patent because a volume of less than 30 microliters or a mass of less than 30 mg includes less than 15 microliters or less than 15 mg recited in the present claims.

Claims 171-195 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,507,180 (‘180).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘180 patent discloses a dosage form for oral transmucosal administration to a subject, comprising: an analgesic drug, wherein said dosage form is bioadhesive and has a volume of less than 30 microliters or a mass of less than 30 mg.  Volume of less than 10 microliters or mass of less than 10 mg is found in claim 4.  The claimed sufentanil or congener of sufentanil is found in claims 2-3.
Thus, it would have been obvious for one of ordinary skills in the art to obtain the claimed invention given the claims of the ‘180 patent because the ‘180 patent discloses a transmucosal composition similar to that of the present invention, namely, a transmucosal administration to a subject comprising a dosage form having a volume of less than 30 microliters or a mass of less than 30 mg.

Claims 171-185 and 188-189 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of US 8,252,328.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to an oral transmucosal solid dosage form of less than 30 microliters or even 10 microliters comprising sufentanil.  Both applications having overlapping or the same ranges of active drug, volume of the dosage, bioavailability, absorption amounts via the oral transmucosal route, etc. (Note while '328 does not specifically claim Cmax of 177-178 and 189, all the other components are the same and therefore naturally the Cmax would be the same since a product is not separable from its physical properties.)

Claims 171-186 and 188-189 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US 8,535,714.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to an oral transmucosal solid dosage form of less than 30 microliters or even 10 microliters comprising sufentanil.  Both applications having overlapping or the same ranges of active drug, volume of the dosage, bioavailability, absorption amounts via the oral transmucosal route, etc.

Claims 171-185 and 188-189 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US 8,252,329.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to an oral transmucosal solid dosage form of less than 30 microliters or even 10 microliters comprising sufentanil.  Both applications having overlapping or the same ranges of active drug, volume of the dosage, bioavailability, absorption amounts via the oral transmucosal route, etc. (Note while '329 does not specifically claim Cmax of 177-178 and 189, all the other components are the same and therefore naturally the Cmax would be the same since a product is not separable from its physical properties.)

Claims 171-185 and 187-189 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US 8,231,900.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to an oral transmucosal solid dosage form of less than 30 microliters or even 10 microliters comprising sufentanil.  Both applications having overlapping or the same ranges of active drug, volume of the dosage, bioavailability, absorption amounts via the oral transmucosal route, etc. (Note while '900 does not specifically claim Cmax of 177-178 and 189, all the other components are the same and therefore naturally the Cmax would be the same since a product is not separable from its physical properties.)

Claims 171-185 and 188-189 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US 8,226,978.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to an oral transmucosal solid dosage form of less than 30 microliters or even 10 microliters comprising sufentanil.  Both applications having overlapping or the same ranges of active drug, volume of the dosage, bioavailability, absorption amounts via the oral transmucosal route, etc. 
Claims 171-185 and 187-189 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US 8,778,394.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to an oral transmucosal solid dosage form of less than 30 microliters or even 10 microliters comprising sufentanil.  Both applications having overlapping or the same ranges of active drug, volume of the dosage, bioavailability, absorption amounts via the oral transmucosal route, etc. 

Claims 171-185 and 188-189 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US 8,778,393.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to an oral transmucosal solid dosage form of less than 30 microliters or even 10 microliters comprising sufentanil.  Both applications having overlapping or the same ranges of active drug, volume of the dosage, bioavailability, absorption amounts via the oral transmucosal route, etc. 

Claims 171-185 and 188-189 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of US 8,202,535.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to an oral transmucosal solid dosage form of less than 30 microliters or even 10 microliters comprising sufentanil.  Both applications having overlapping or the same ranges of active drug, volume of the dosage, bioavailability, absorption amounts via the oral transmucosal route, etc. (Note while '535 does not specifically claim Cmax of 177-178 and 189, all the other components are the same and therefore naturally the Cmax would be the same since a product is not separable from its physical properties.)

Claims 171-189 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of US 8,202,535, claims 1-15 of US 8,778,393, claims 1-17 of US 8,778,394, claims 1-18 of US 8,226,978, claims 1-26 of US 8,252,329, claims 1-25 of US 8,535,714, or claims 1-35 of US 8,252,328 in view of US 20030185872 ('872). Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to an oral transmucosal solid dosage form of less than 30 microliters comprising sufentanil for sublingual administration. Both applications having overlapping or the same ranges of active drug, volume of the dosage, bioavailability, and absorption amounts via the oral transmucosal route, etc.  US 8,202,535, US 8,778,393, US 8,226,978, US 8,252,329, US 8,535,714, or US 8,252,328 do not claim sufentanil citrate, but do claim sufentanil and US 8,202,535, US 8,778,393, US 8,778,394, US 8,226,978, US 8,252,329 or US 8,252,328 do not claim HPMC, but both claim a bioadhesive and cellulosic material. 
'872 teaches both sufentanil and sufentanil citrate [0089]. ‘872 teaches cellulosic derived polymers include HPMC [0060].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine US 8,202,535, US 8,778,393, US 8,778,394, US 8,226,978, US 8,252,329, US 8,535,714, or US 8,252,328 with '872. The skilled artisan would know substitute via simple substitution one analgesic such as sufentanil of US 8,202,535, US 8,778,393, US 8,778,394, US 8,226,978, US 8,252,329, US 8,535,714, or US 8,252,328 for another of '872, specifically sufentanil citrate which would yield predictable. The skilled artisan would know substitute via simple substitution one bioadhesive polymer of US 8,202,535, US 8,778,393, US 8,778,394, US 8,226,978, US 8,252,329 or US 8,252,328 for another of '872, specifically HPMC which would yield predictable. Simple substitution of one known analgesic for another is within the purview of the skilled artisan and would yield predictable results.

Response to Arguments
Applicant's arguments filed 03/29/22 have been fully considered but they are not persuasive.
Applicant requested that the obviousness double patenting rejection be held in abeyance until there is allowable subject matter in the present application is otherwise indicated.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 171-195 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Zhang et al. 6,264,981 ('981), in view of Bartholomaus et al. US 2005/0176790 ('790) and further in view of Sherman et al. US 20030191147 or Moe et al. US 20050142197 or Nystrom et al. US 20060216352.
The instant claims are drawn to a dosage form for oral transmucosal administration to a subject, comprising: from about 0.25 micrograms to about 200 micrograms sufentanil, wherein said dosage form is bioadhesive and has a volume of less than 30 microliters or a mass of less than 30 mg.
‘981 teaches formulations for oral transmucosal delivery of a pharmaceutical, the formulation comprising a solid pharmaceutical agent and a dissolution agent (abstract, lines 1-5). ‘981 discloses that drugs that are useful in the invention include sufentanil (column 6, lines 61; Table 1). ‘981 teaches sublingual tablets and buccal formulations and minimizing the saliva response (col. 1, lines 52-53; col. 2, lines 15-23 and 49-67).  ‘981 teaches that the solid dosage remains in oral cavity for a mere 10-15 minutes until it is dissolved (col. 3, lines 3-6 and 31-32).  ‘981 teaches that the dissolution agent can be a cellulose material such as methylcellulose, carboxymethyl cellulose, or hydroxypropyl methylcellulose (column 7, lines 21-30). The instant claims recite “bioadhesive”, and while ‘981 does not teach that the above cellulose materials are bioadhesives, the instant specification discloses that these celluloses are exemplary bioadhesive materials (paragraph [98], lines 1-4). ‘981 further teaches a tablet that is substantially homogeneous (column 11, example 1).  ‘981 further discloses that the amount of sufentanil used would range from 5 to 500 micrograms (column 9, table 1), a range that overlaps the instantly recited amounts (according to the limitations of instant claims 178-180). And in cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Note while '981 does not teach tmax, Cmax, etc. the components of the dosage form i.e. drug and cellulosic polymers in overlapping amounts are the same and that the dosage form dissolves rapidly in 10-15min and as such the characteristics of the drug in use (i.e. intended use, after administering) are immaterial to the tablet itself which contains all the same components. 
‘981 does not teach the volume of the tablet as recited by instant claims 171, 172 or 189 and is silent to any sort of volume, but does teach all of the other limitations recited by instant claims.
‘790 teaches sublingual dosage forms and tablets for administration of drugs such as sufentanil, specifically microtablets having a diameter of about 1 mm to about 3 mm and preferably 1-2 mm or pellets with a diameter of 0.1-3mm or 0.5-2mm (which is less than 10 and 30 μL) ([0161-0164, 0206], claims 7 and 30) (meeting the limitations of claims 171-172 and 189).
Note: The instant independent claim contains the limitation of “a volume of less than 30 μL.”  Since the density of water is ~1g/cm3 then a mass of less than 30 mg is approximately equivalent to a volume of less than 30 μL. 
Mathematically: 30μL(1 mL/1000 μL)(1 cm3/mL)= 0.03 cm3
If the shape is spherical then Vsphere=4/3πr3= 0.03 cm3, 
and r= 0.1928 cm=1.928 mm.
diameter= 2r= 3.855 mm.
Thus a diameter of “less than” 3.855mm will be considered to read on the instant “volume of less than 30 μL”.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the size of the sublingual dosage form taught by ‘981 in view of ‘790. A skilled artisan would know how to size the sublingual tablets of ‘981 according to the methods of ‘790 for a similar purpose with predictable results of a microtablet/pellet with a diameter of 0.1-3mm.  The combination of a known product (‘981) with the known method of sizing a sublingual dosage form (‘790) is within the purview of the skilled artisan and would yield predictable results with predictable results of a microtablet/pellet with a diameter of 0.1-3mm.  
While Zhang is silent as to the teaching that the dosage form provides a minimal saliva response and minimal swallowing of opioid active drug, the Examiner notes that such limitation is known and desire in the art.  See for example the teaching in:
Sherman teaches an opioid sublingual dosage form that minimizes the amount opioid being ingested to reduce symptoms that patients have (for example, nausea, vomiting, inability or exacerbation of pain due to swallowing).  See paragraph 0165.
Moe teaches an oral effervescent dosage form comprising fentanyl in the form of sublingual tablet that minimized swallowing to facilitate the maximum transfer of the fentanyl across the adjacent oral mucosa.  See paragraph 0223.
Nystrom teaches a sublingual dosage form having mucoadhesive properties including reducing swallowing to enhance uptake of the active drug through the oral mucosa.  See paragraphs 0051 and 0072.
Thus, it would have been obvious to one of ordinary skills in the art to, by routine experimentation to optimize the sublingual dosage form of Zhang to minimize swallowing of the active agent which promotes absorption of active agent through the oral mucosa in view of the teaching of the prior arts.  This is because the prior arts do recognize the advantageous of a sublingual dosage form that includes maximized transfer of active drug across the adjacent oral mucosa and minimized swallowing through the GI tract.

Response to Arguments
Applicant's arguments filed 03/29/22 have been fully considered but they are not persuasive.
Applicant argues that from a first instance, Applicant notes that claim 171 claims a dosage form is bioadhesive and has a volume of less than 15 microliters or a mass of less than 15 mg, claim 174 claims a dosage form that has a volume of less than 10 microliters or a mass of less than 10 mg, and claim 175, claims a dosage form that has a volume of less than 5 microliters or a mass of less than 5 mg. The Examiner cites to Zhang, arguing that Zhang teaches a dosage from that is less than 30 ul. OA, page 12. Applicant does not claim this limitation. Instead, the instantly claimed invention claims a much smaller bioadhesive dosage form. The Examiner further fails to cite to a prior art reference that remedies these deficiencies, as the Examiner simply cites to a prior art reference that does not teach Applicant's claims. Because the Examiner fails to demonstrate that the prior art teaches or suggests that each and every limitation is taught by the prior art, the rejection under 35 U.S.C. § 103 should be withdrawn for this reason alone.
However, this argument is not persuasive for the following reasons:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Zhang is cited in view of Bartholomaus for the teaching of the volume of the dosage form.  According to the mathematical calculation showed in the rejection, Bartholomaus teaches a transmucosal composition having volume of less than 30 µl;
Applicant did not allege that the calculation by the Examiner was inaccurate nor Bartholomaus disclosure does not include volume of less than 30 µl; 
Here, the term “less than” includes volume less than 30 µl, thus, obviously could be 5 µl, 10 µl, 15µl, 20 µl or less.  Therefore, Bartholomaus teaches a range that overlaps with the claimed range.  In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality; and
Here, it would have been obvious to one of ordinary skills in the art to prepare a transmucosal dosage form having a volume within the claimed range in view of the teachings of Zhang in view of Bartholomaus.  This is because Zhang is well aware of the volume, the size of the oral transmucosal delivery dosage form, and to maximize the surface area of the delivery dosage form (see column 3), and this is because Bartholomaus teaches a transmucosal delivery dosage form having volume of less than 30 µl is desired and known in the art. 

Applicant argues that the Examiner further admits that neither Zhang nor Bartholomaus teaches a dosage form the provides a minimal saliva response and minimal swallowing of the drug. OA, pages 12-13. The Examiner now cites to three new references, -- Sherman, Moe, and Nystrom -- to argue this concept is known in the prior art. Although the Examiner mischaracterizes what these three 5266784627 v1Application No.: 16/243,739Docket No.: ACEL-01 1/21US 312523-2234references teach regarding the minimizing the swallowing of the drug, each reference is entirely silent regarding Applicant's limitation of the dosage form minimizing the saliva response of the subject. The Examiner in fact fails to cite to any passage of the cited references that teaches this concept of minimizing the saliva response whatsoever. 
However, this argument is unpersuasive.
Applicant’s attention is called to column 2 of the Zhang reference, where Zhang teaches the desirability to significantly reducing the volume of the saliva, namely from 600-1000 ml before administering the oral transmucosal dosage form to 10-15 ml at the time of solid dose drug delivery.  We are talking about 60-100 times saliva reduction.  Hence, the burden is shifted to the Applicant to show that the transmucosal delivery dosage form taught by the Zhang reference does not exhibit the claimed minimal saliva response.  
Thus, for at least the above reasons, the 103(a) rejection of record is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615